Citation Nr: 0413771	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant had initial active duty for training (ACDUTRA) 
from June 21,1982 to November 10, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision which denied service 
connection for right knee and right ankle disorders.  The 
present Board decision addresses the issue of service 
connection for a right ankle disorder, and the remand section 
at the end of the decision addresses the issue of service 
connection for a right knee disorder.  


FINDING OF FACT

The claimant's current right ankle disorder began years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The claimant served in the Army National Guard and Reserve, 
including an initial period of ACDUTRA from June 21,1982 to 
November 10, 1982.  Her service medical records do not show a 
right ankle disorder.  The service medical records mention 
right knee problems including patellofemoral syndrome, and 
she gave a history of a pre-service right knee injury falling 
out of some bleachers.  

In May 2001, the former servicemember filed her VA claim for 
service connection for right knee and right ankle disorders, 
which she asserted were due to injury during her basic 
training.  In later statements she made the same basic 
contention.

In July 2001, the RO sent correspondence to the claimant 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In August 2001, medical treatment records, dated from October 
2000 to June 2001, were received from J. Schilero, D.P.M. 
(podiatrist).  An October 2000 treatment report noted the 
claimant gave a history of right ankle pain and swelling for 
the past 5 months.  She reported that she had not had any 
trauma, but in April 2000, "she sat up in bed, like she does 
every morning, and she turns her feet by twisting them with 
her hand to crack her joints and she states maybe that's when 
she had the start of the pain and the swelling."  Physical 
examination revealed tenderness and edema of the right ankle.  
The report concluded with impressions of sinus tarsi 
syndrome/impingement from pronation of the lateral ankle and 
subtaler joint, and acute capsulitis of the right ankle with 
mild effusion.  An MRI of the right ankle in October 2000 
revealed extensive synovitis of the sinus tarsi, a chronic 
lateral collateral ligament tear, tibialis posterior 
tendonitis without discrete tear, and a small plantar spur 
with associated fasciitis.  A November 2000 treatment report 
noted an assessment of improving sinus tarsi syndrome with 
synovitis and improving sprain on the right lateral ankle 
ligaments.  A medical statement in June 2001 noted that she 
could return to full duty at her place of employment.  

In an August 2001 letter, D. Liporace, D.O. noted that he had 
treated the claimant for the past several years.  He said 
that she had long-standing ankle pain with co-existing 
neuropathy.  He indicated that she was currently under the 
care of Dr. Schilero, a local podiatrist.  Another letter 
from Dr. Liporace, dated in October 2002, said that the 
claimant had been a patient of his for many years and had 
problems with her right knee and right ankle, which she 
associated with her military service.  Dr. Liporace also 
noted that these conditions had been aggravated by the 
claimant's employment with the U.S. Postal Service.  

An MRI examination of the right ankle in December 2002 noted 
an impression of focal edema involving the talor dome 
laterally likely representing an osteochondral injury, 
tendonitis of the Achilles tendon, and a small spur of the 
posterior tibia and plantar aspect of the calcaneus.  An MRI 
examination of the right knee revealed an impression of 
possible grade III tear involving the posterior horn of the 
medial meniscus, large joint effusion and prepatellar 
bursitis.  

A January 2003 report form G. Ackerman, M.D. (Palm Beach 
Sports Medicine and Orthopedic Center) discusses the prior 
MRI findings, and lists diagnoses of torn medial meniscus of 
the knee, and osteochondral injury of the ankle.  The doctor 
said, "Injuries could be secondary to previous injuries in 
services."  

In June 2003, a hearing was conducted before a Decision 
Review Officer at the RO.  At the hearing, the claimant 
testified that she injured her right knee falling out of the 
bleachers while in high school.  She stated that she hurt her 
right ankle and right knee crawling out of a foxhole during 
basic training.  She said she had problems with her right 
ankle and right knee ever since.  She related that following 
her service she worked for the phone company for 5 years, and 
then went to work for the post office where she has been for 
19 years.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the claimant has been notified with 
regard to the evidence necessary to substantiate her claim 
for service connection for a right ankle disorder.  She has 
been told of her and the VA's respective duties to obtain 
evidence.  Relevant identified medical records have been 
obtained.  A VA examination is not necessary to decide this 
claim.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred in or 
aggravated while performing inactive duty trainging.  
38 U.S.C.A. §§ 101(24).

The claimant had service in the Army National Guard and 
Reserve, including an initial period of ACDUTRA from June 
1982 to November 1982.  Her service medical records do not 
show a right ankle disorder.  There is no post-service 
medical evidence of a right ankle disorder until many years 
after service.  The claimant was seen for right ankle 
symptoms in October 2000, at which time she gave a history of 
symptoms for the past 5 months.  Medical records since 
October 2000 give various diagnoses for the right ankle 
problem, such as sinus tarsi syndrome, synovitis, ligament 
sprain, osteochondral injury, and tendinitis.  

There is no credible medical evidence linking the claimant's 
current right ankle disorder and her service.  While the 
October 2002 letter from Dr. Liporace and the January 2003 
treatment report from Dr. Ackerman suggest current right 
ankle problems may be related to service, these doctors did 
not provide any rationale for a nexus opinion.  These medical 
statements have no probative value in linking a current right 
ankle disorder with service since they are only based on the 
claimant's self-reported and unsubstantiated history of a 
service injury with continuous problems since then.  See 
Reonal v. Brown, 5 Vet.App. 458 (1993).  As a layman, the 
claimant has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
claimant's current right ankle disorder began many years 
after service and was not caused by any incident of service.  
A right ankle disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disorder is denied.


REMAND

The remaining issue on appeal is service connection for a 
right knee disorder.  The claimant's service medical records 
mention right knee problems and a diagnosis of patellofemoral 
syndrome.  Post-service medical records from recent years 
also mention right knee problems with diagnoses such as a 
possible medial meniscus tear and prepatellar bursitis.  
 
After reviewing the evidence of record, the Board concludes 
that additional evidentiary development is warranted as part 
of the duty to assist the appellant with this claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Any additioinal 
right knee treatment records should be obtained, and a VA 
examination should be provided.

In view of the foregoing, this issue is remanded for the 
following action:  

1.  The RO should have the claimant 
identify all VA and non-VA medical 
providers who have treated her for right 
knee problems both before and following 
her service.  The RO should then obtain 
copies of the related medical records that 
are not already in the claims folder.  
This includes any actual treatment records 
from D. Liporace, D.O., concerning the 
right knee.

2.  The RO should then have the claimant 
undergo a VA examination to determine the 
nature and etiology of her current right 
knee disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
All current right knee disorders should 
be diagnosed.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, 
supported by adequate rationale, as to 
the likely date of onset and etiology of 
current right knee disorders, including 
any relationship with problems shown in 
medical records from service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a right knee 
disorder.  If the claim remains denied, 
the RO should provide the claimant and 
her representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	
	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



